Citation Nr: 1420630	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for glaucoma. 

2. Entitlement to service connection for refractive error.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for residuals of hysterectomy.

5. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for mercury poisoning.

6. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) rating decisions. An April 2004 rating decision of the RO in Philadelphia, Pennsylvania, in pertinent part, denied service connection for glaucoma and refractive error. A December 2009 rating decision of the RO in Cleveland, Ohio, in pertinent part, denied service connection for hypertension and residuals of hysterectomy, and denied service connection for mercury poisoning and a back condition on the grounds that new and material evidence had not been received.

In June 2009, the Board remanded the issues of entitlement to service connection for glaucoma and refractive error for additional development.  The file has now been returned to the Board for further consideration.

Subsequent to the December 2009 rating decision, the Veteran filed a Notice of Disagreement (NOD), and a March 2011 Statement of the Case (SOC) was issued. By a May 2011 Substantive Appeal, the Veteran perfected her appeal as to the issues addressed by the March 2011 SOC. It appears that in her Substantive Appeal, the Veteran discussed her claims relating to her eyes, not addressed in the March 2011 SOC. However, it remains that such Substantive Appeal was timely filed after the March 2011 SOC and the Veteran specifically noted her desire to appeal all issues listed on the SOC. The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, residuals of hysterectomy, and whether new and material evidence has been submitted sufficient to reopen claims seeking entitlement to service connection for mercury poisoning and a back disability, are thus perfected and before the Board. 

A number of claims rasied by the Veteran have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). In a November 2009 statement, the Veteran asserted entitlement to service connection for a cognitive disability, to include as secondary to an eye disability, either her service-connected meibomianitis with dry eye syndrome, or her not yet service-connected glaucoma or refractive error. In a February 2014 statement, the Veteran asserted entitlement to an increased rating for her service-connected meibomianitis with dry eye syndrome and service connection for a traumatic brain injury (TBI), to include as secondary to in-service personal assault, as well as an earlier effective date for her award of service connection for PTSD. The Board does not have jurisdiction over these claims and they are referred to the RO for appropriate development and consideration. 

The Veteran was previously represented by the Disabled American Veterans; however, by a September 2009 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, she appointed new representation, the National Association for Black Veterans, Inc.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In her May 2011 Substantive Appeal, the Veteran elected to be heard by the Board at a videoconference hearing. On remand, the Veteran should be so scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO in Cleveland, Ohio. Notify the Veteran of the date, time, and location of the hearing, and document such in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


